Citation Nr: 1329280	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gout, to include 
as secondary to treatment for coronary artery disease (CAD).

2.  Entitlement to a rating in excess of 30 percent prior to 
February 23, 2012, and in excess of 60 percent thereafter, 
for CAD.

3.  Entitlement to a rating in excess of 40 percent for 
residuals of a concussion and subdural hematoma, also 
characterized as residuals of traumatic brain injury (TBI). 

4.  Entitlement to a rating in excess of 20 percent prior to 
February 23, 2012, and in excess of 40 percent thereafter, 
for degenerative disc disease of the lumbar spine (low back 
disability).

5.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine (neck 
disability).

6.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee (left knee disability).

7.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee (right knee disability). 

8.  Entitlement to an effective date earlier than October 
23, 2008, for a 100 percent combined rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 
1967, and October 1967 to February 2008. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2009, November 2009, and February 
2010 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
February 2012, the Board remanded these issues to the 
originating agency.  The case has been returned to the Board 
for further appellate action.

Upon further review of the claims files since the Board's 
prior remand, several of the Veteran's claims have been 
recharacterized in that they are found to originate from 
independent increased rating claims, rather than from 
appeals as to the initial rating assigned at the time of the 
award of service connection.  More detailed procedural 
history as to each claim is provided in the decision below.

As was noted in the prior remand, the Veteran, by way of an 
August 2011 statement, has raised additional claims for 
which he seeks service connection as due to in-service 
exposure to herbicides.  In particular, he claims to have 
the following due to Agent Orange exposure:  prostate 
cancer, bladder discomfort, numbness, dizziness, headaches, 
sleep apnea, depression, memory loss, rash, and asthma or 
chronic obstructive pulmonary disease (COPD).  The Board 
notes that the Veteran is already service connected for a 
mental disorder, as well as for his headaches (TBI).  The 
remaining claims, however, have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  The Board does not 
have jurisdiction over them, and they are referred to the 
AOJ for appropriate action.

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for gout, to 
include as secondary to treatment for CAD, entitlement to a 
rating in excess of 40 percent for TBI, and entitlement to 
an effective date earlier than October 23, 2008, for a 100 
percent combined rating are addressed in the REMAND that 
follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the period prior to December 19, 2009, the Veteran's 
CAD has not been manifested by congestive heart failure; by 
any indication of dyspnea, fatigue, angina, dizziness, or 
syncope; or by left ventricular dysfunction with an ejection 
fraction less than 55 percent.

2.  For the period of December 19, 2009, to the present, the 
Veteran has been unable to undergo exercise stress testing 
due to his medical condition, but examiners have estimated 
that with moderate exertion and at an estimated workload of 
3 to 5 METs, the Veteran has experienced dyspnea, fatigue, 
angina, and dizziness, and left ventricular function has 
been shown as 50 percent; but there is no indication of 
congestive heart failure at any time, or a workload of less 
than 3 METs resulting in dyspnea, fatigue, angina, dizziness 
or syncope, or left ejection fraction of less than 30 
percent.

3.  For the period prior to February 23, 2012, the Veteran's 
low back disability has been manifested by limitation of 
motion but forward flexion has not been limited to 30 
degrees or less; the low back disability has not resulted in 
ankylosis or any incapacitating episodes necessitating bed 
rest prescribed by a physician.

4.  For the period of February 23, 2012, to the present, the 
Veteran's low back disability has been manifested by 
limitation of motion; the low back disability has not 
resulted in ankylosis or any incapacitating episodes 
necessitating bed rest prescribed by a physician.

5.  Throughout the period of the appeal, the Veteran's 
cervical spine disability has been manifested by limitation 
of motion; forward flexion of the cervical spine has not 
been limited to 15 degrees or less; and the cervical spine 
disability has not resulted in ankylosis or any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.

6.  Throughout the period of the appeal, the Veteran's left 
knee disability has been manifested by limitation of 
flexion; flexion has not been limited to less than 45 
degrees; there is no involvement of the meniscus; and the 
disability has not resulted limitation of extension, 
ankylosis, recurrent subluxation or lateral instability, or 
frequent episodes of locking, pain and effusion into the 
joint.

7.  Throughout the period of the appeal, the Veteran's right 
knee disability has been manifested by limitation of 
flexion; flexion has not been limited to less than 45 
degrees; there is no involvement of the meniscus; and the 
disability has not resulted limitation of extension, 
ankylosis, recurrent subluxation or lateral instability, or 
frequent episodes of locking, pain and effusion into the 
joint.



CONCLUSIONS OF LAW

1.  Prior to December 19, 2009, the criteria for a rating in 
excess of 30 percent for CAD were not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7005 (2013).

2.  On and after December 19, 2009, the criteria for a 60 
percent rating, but not higher, for CAD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7005 (2013).

3.  The criteria for a disability rating in excess of 20 
percent prior to February 23, 2012, for the low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-
5243 (2013).

4.  The criteria for a disability rating in excess of 40 
percent from February 23, 2012, to the present for the low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-
5243 (2013).

5.  The criteria for a disability rating in excess of 20 
percent for the neck disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, 
Diagnostic Codes 5235-5243 (2013).

6.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 
(2013).

7.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 
(2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2013), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided 'at the time' that 
or 'immediately after' VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in letters 
dated in April 2009, November 2009, and January 2010, prior 
to the July 2009, November 2009, and February 2010 rating 
decisions on appeal. 

The record also reflects that all pertinent available 
service treatment records (STRs) and all available post-
service medical evidence identified by the Veteran, as well 
as the records from the Social Security Administration, have 
been obtained.  

The Veteran has been afforded appropriate VA examinations, 
most recently in February 2012.  The Veteran has not 
asserted, and the evidence of record does not show, that his 
disabilities have increased significantly in severity since 
those examinations.  The Veteran has also been afforded an 
opportunity for a hearing before a Decision Review Officer 
or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified 
any outstanding evidence that could be obtained to 
substantiate the claims; the Board is also unaware of any 
such evidence. 

Accordingly, the Board will address the merits of the 
Veteran's claims. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2013).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating 
claims, the Board must discuss whether "staged ratings" are 
warranted, and if not, why not.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 
C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under 
one diagnostic code is duplicative of or overlapping with 
the symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities under review.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Coronary Artery Disease

The Veteran's CAD was originally service connected by way of 
the October 2008 rating decision.  A 30 percent rating was 
granted, effective October 1, 2008, the date of receipt of 
the Veteran's service connection claim.  The Veteran has not 
submitted any statement indicating disagreement with that 
decision at any time.  In July 2009, however, the Veteran 
submitted a statement indicating a worsening of his CAD.  
This was appropriately construed as a claim for an increased 
rating.  A February 2010 rating decision continued the 30 
percent rating assigned, and the Veteran filed a notice of 
disagreement (NOD) in March 2010.  The RO issued a statement 
of the case (SOC) in February 2011, and the Veteran 
perfected his appeal by way of his April 2011 VA Form 9.  In 
May 2011, the RO issued a rating decision awarding an 
earlier effective date for the 30 percent rating of 
September 23, 2008, the date of diagnosis.  This change in 
effective date was based upon Nehmer v. United States 
Veterans Admin., citation omitted, which requires the 
payment of retroactive benefits in the cases of certain 
disabilities service connected on the basis of herbicide 
exposure.  In November 2012, the RO issued a rating decision 
awarding a 60 percent rating for CAD, effective February 23, 
2012.  Because the Veteran did not disagree with the rating 
decision initially granting service connection, but rather 
disagreed with the decision on the increased rating claim, 
the Board has recharacterized this issue as a claim for 
increase, rather than a claim related to the initial rating 
assigned.  Thus, the question in relation to the Veteran's 
CAD claim is whether a rating in excess of 30 percent is 
warranted between September 23, 2008, and February 22, 2012, 
and whether a rating in excess of 60 percent is warranted 
from February 23, 2012, to the present.

CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  
A 30 percent rating is assigned when the CAD results in a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
rating of 60 percent is assigned when there is more than one 
episode of congestive heart failure within the past year; or 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A rating of 100 
percent is assigned for chronic congestive heart failure; or 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 

It is noted that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2).

In August and September 2008, the Veteran was treated for 
atypical chest pain and shortness of breath with exertion.  
Echocardiogram revealed left ventricular estimated ejection 
fraction of 55 percent, and a mildly dilated right atrium 
and mildly enlarged right ventricle.  The Veteran underwent 
an exercise treadmill test and achieved 7.3 METs, but had to 
then stop due to chest pain and EKG changes.  Cardiac 
catheterization was recommended and shortly thereafter he 
underwent a stent procedure.  October 2008 follow up notes 
show that the Veteran denied syncope, near syncope, 
palpitations, edema, shortness of breath, or other symptoms.  
February 2009 notes show that he manages his coronary 
condition with medication and diet and that he, at that 
time, was pain free.  Thus, there is no indication at this 
time that a rating in excess of 30 percent is warranted, as 
there is no indication of congestive heart failure, no 
indication of dyspnea, fatigue, angina, dizziness or 
syncope, and no indication of left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.

The report of a December 2009 VA examination confirms, 
however, that the Veteran has a history of dizziness, 
fatigue and dyspnea on moderate exertion.  Continuous 
medication was noted.  The examiner reported that there was 
no indication of congestive heart failure.  The Veteran 
could not exercise due to deconditioning, so METs were not 
measured.  However, it was noted that with a moderate rate 
of treadmill exercise, the Veteran experienced chest pain.  
Imaging revealed no significant perfusion abnormalities, and 
normal wall motion with normal systolic wall thickening.  
The left ventricular ejection fraction was 50%.  Thus, at 
this time, while there was no indication of congestive heart 
failure, there was an indication of dyspnea, fatigue, and 
dizziness on moderate exertion, as reported by the Veteran, 
and imaging revealed left ejection fraction at the level 
required for a 60 percent rating under Diagnostic Code 7005.  

The Veteran again underwent cardiac catheterization in 
February 2010.  Left ventricular angiography at that time 
revealed 60 percent ejection fraction.  A December 2010 VA 
Disability Benefits Questionnaire (DBQ) shows that the 
Veteran does not have congestive heart failure, but that at 
more than 3 to 5 METs he experiences dyspnea and fatigue.  
Left ventricular ejection fraction was again 50%.  He 
reported being persistently fatigued since 2008 and the 
physician noted this to be due to the medications necessary 
to treat his CAD.  Thus, at the time of this examination, 
due to dyspnea and fatigue at greater than 3 to 5 METs and 
the left ventricular ejection fraction of 50 percent, the 
Veteran continued to show the requirements for a 60 percent 
rating under Diagnostic Code 7005.

January 2011 clinical records show that the Veteran reported 
infrequent, left-sided chest discomfort occurring at rest, 
which lasts less than ten minutes and resolves with 
medication.  He reported no dyspnea on exertion or other 
congestive heart failure symptoms.

Most recently, the Veteran underwent VA examination in 
February 2012.  At this time, it was again noted that the 
Veteran has no history of congestive heart failure.  
Interview based METs testing revealed that the Veteran 
experiences angina, but not dyspnea, fatigue, syncope, or 
dizziness at greater than 3 to 5 METs, which was described 
as consistent with activities such as light yard work.  The 
Veteran's rating was increased to 60 percent, effective the 
date of this examination report.  See November 2012 rating 
decision.

In summary, prior to the VA examination on December 19, 
2009, no evidence exists showing congestive heart failure, 
dyspnea, fatigue, angina, dizziness or syncope at 5 METs or 
less, or left ventricular ejection fraction at 50 percent or 
less.  Thus, prior to this examination, there is no basis 
upon which a higher than 30 percent rating can be granted.  
However, effective the date of this examination, the 
evidence indicates a worsening of the CAD with symptoms 
consistent with those required for a 60 percent rating under 
Diagnostic Code 7005: dyspnea, fatigue, angina, and 
dizziness on moderate exertion, as well as 50 percent left 
ejection fraction revealed by imaging.  At no time, however, 
has the evidence suggested that the Veteran's CAD has been 
manifested by congestive heart failure; a workload of less 
than 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or ejection fraction of less than 30 
percent.  Thus, a rating in excess of 30 percent for CAD is 
not warranted prior to December 19, 2009, but a 60 percent 
rating, and no higher, is warranted effective from that date 
forward.  

Low Back and Neck Disabilities 

A May 2008 rating decision awarded service connection for 
the Veteran's low back and neck disabilities, and a 20 
percent rating was assigned for each, effective March 1, 
2008, the first day following the Veteran's separation from 
active service.  The Veteran did not indicate any 
disagreement with the rating decision.

In July 2009, the Veteran submitted a statement indicating a 
worsening of both his low back and neck disabilities.  The 
February 2010 rating decision continued the 20 percent 
ratings assigned, and the Veteran filed an NOD in March 
2010.  The RO issued an SOC in February 2011.  While the 
Veteran filed a VA Form 9 in April 2011, the form 
specifically noted that it was limited to the claims related 
to gout, CAD, and TBI.  However, the RO certified the issues 
to the Board and the Board did include the low back and neck 
disability claims as claims under appeal in its February 
2012 remand.  In light of this procedural posture, the Board 
accepts jurisdiction of the appeal with respect to the 
ratings for the low back and neck disabilities despite the 
lack of a substantive appeal.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009) (a timely substantive appeal is not a 
jurisdictional requirement for the Board's consideration of 
a veteran's claim).  However, because the Veteran did not 
disagree with the rating decision initially rating the 
disabilities, but rather disagreed with the decision on the 
increased rating claims, the Board has recharacterized these 
issues as claims for increase, rather than claims related to 
the initial ratings assigned.  Further, in November 2012, 
following the Board's 2012 remand, the originating agency 
issued a rating decision awarding a 40 percent rating for 
the low back disability, effective February 23, 2012.  Thus, 
the matter at hand with regard to the low back is whether a 
rating in excess of 20 percent is warranted prior to 
February 23, 2012, and whether a rating in excess of 40 
percent is warranted thereafter.  As to the neck, the matter 
at hand is whether a rating in excess of 20 percent is 
warranted at any time during the period of appeal.

The Veteran's low back disability and neck disability 
ratings are assigned under Diagnostic Code 5243.  
Degenerative arthritis of the spine is to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2013).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries 
of the spine or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2013). 

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness or aching in the 
area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  An evaluation of 
20 percent is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243. 

A 30 percent rating is warranted if forward flexion of the 
cervical spine is 15 degrees or less; or if there is 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire cervical spine; or forward flexion 
of the thoracolumbar spine is to 30 degrees or less; or, if 
there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2013) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2013) concerning weakened movement, excess fatigability, 
and incoordination; and the provisions of 38 C.F.R. § 4.10 
(2013) concerning the effects of the disability on the 
veteran's ordinary activity are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  For purposes of evaluation under 
Diagnostic Code 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to Intervertebral 
Disc Syndrome that require bed rest as prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4,71a, 
Diagnostic Code 5243. 

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine 
is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
the regulation.  

Fourth, each range of motion should be rounded to the 
nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243. 

Sixth, disabilities of the thoracolumbar and cervical spine 
segments shall be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

A.  Low Back Disability

November 2008 X-ray examination of the lumbar spine revealed 
mild spondylosis.  February 2009 VA clinical notes indicate 
that the Veteran was seen due to increasing pain in his back 
and neck, exacerbated by movement.  Range of motion of the 
lumbar spine was not measured, as the examination was 
primarily of the cervical spine.  In July 2009, the Veteran 
first stated that his lumbar spine disability had worsened 
since he first separated from service.  He was afforded a VA 
examination shortly thereafter.

In December 2009, the Veteran reported to a VA examiner that 
he had daily back pain that had progressively worsened.  
There were no reported neurological abnormalities at this 
time.  The Veteran reported that there were no flare-ups, 
but that there were pain, decreased motion, stiffness, and 
spasms.  Physical examination revealed no lumbar flattening, 
no list, no lumbar lordosis, and no ankylosis.  There was 
objective evidence of guarding and pain with motion, but no 
spasm, tenderness, or weakness, and no atrophy.  Sensory 
examination was normal.  Active flexion at that time was 0 
to 70 degrees, with no noted pain on motion, and no 
additional limitation with repetitive motion.  X-rays 
confirmed mild diffuse degenerative disc disease with more 
advanced disc disease at L5-S1.  The examiner also reported 
that there were no incapacitating episodes of spine disease.

Following this examination, clinical records note ongoing 
chronic back pain and "back problems," but no other symptoms 
are noted.  A March 2011 private evaluation notes that the 
Veteran has intermittent back pain everyday lasting from 
minutes to hours.  Physical examination revealed no 
tenderness and normal neurologic and sensory findings.  This 
physician noted no ankylosis and there was no report of 
incapacitating episodes at any time.  No range of motion 
examination was conducted.

There is no additional evidence showing range of motion or 
other symptoms related to the Veteran's lumbar spine 
disability prior to February 23, 2012.  Thus, for this 
period of the appeal, the record does not contain evidence 
showing any incapacitating episodes related to the Veteran's 
lumbar spine disability, and his range of motion is shown as 
forward flexion of 0 to 70 degrees without any evidence of 
ankylosis of any aspect of the spine.  Prior to February 23, 
2012, there is simply no basis upon which VA can award a 
rating in excess of 20 percent for the Veteran's lumbar 
spine disability.  Moreover, there are no neurologic 
abnormalities for which separate ratings could be granted.  
The Board has considered the rating criteria pertaining to 
arthritis, to intervertebral disc syndrome, and to related 
neurological disorders.  Under none of these rating criteria 
is there evidence to suggest that a rating in excess of 20 
percent for the Veteran's lumbar spine is warranted prior to 
February 23, 2012.

The Veteran underwent his most recent VA examination in 
February 2012, the report of which is exclusively in his 
electronic claims file.  The Veteran's spine disability is 
rated as 40 percent disabling from the date of this 
examination to the present.  For an increase above 40 
percent, the record must show unfavorable ankylosis of the 
lumbar or the entire spine, or show that the Veteran has 
experienced incapacitating episodes having a total duration 
of at least six weeks during the prior twelve months.  At 
the time of the examination, the Veteran reported low back 
pain.  Forward flexion was measured to 25 degrees with pain 
throughout.  Repetitive testing was conducted and the 
results did not change.  As for functional limitations, the 
examiner noted the painful and limited movement only.  There 
was no muscle spasm or atrophy, and muscle strength testing 
was noted as normal.  Sensory examination was noted as 
normal and the examiner reported that there was no 
radiculopathy noted in connection to the lumbar spine.  In 
fact, there were no neurological abnormalities noted.  Of 
particular relevance, there is no indication in this report 
that the Veteran's spine is ankylosed and the VA examiner 
noted that there were no indication of intervertebral disc 
syndrome and no incapacitating episodes.  Following this 
examination, the originating agency assigned a 40 percent 
rating based upon the limited forward flexion.  Because of 
the absence of ankylosis and incapacitating episodes of 
intervertebral disc syndrome, there is no basis upon which a 
rating higher than 40 percent can be awarded.

B.  Neck Disability

The Veteran sought treatment in November 2008 at a VA 
emergency department with tenderness along the paraspinal 
muscle in the cervical region with decreased range of motion 
due to pain.  The range of motion, however, was not 
described with more particularity.  No other symptoms were 
reported.  February 2009 VA X-rays revealed no acute 
abnormalities of the cervical spine, but confirmed 
degenerative changes at C3-C4, C4-C5, C5-C6, and C6-C7.  
Bilateral neuroforaminal stenosis was noted, most prominent 
at C3-C4.  These findings were noted to represent, "no 
significant change since cervical spine study" in November 
2008.

The first VA examination of the cervical spine was conducted 
in December 2009.  The Veteran reported daily pain which had 
existed for years, but which was progressively worsening.  
The Veteran described the pain as constant, shooting, and 
aching pain that is moderate and lasts for hours.  Objective 
abnormalities included guarding, painful motion and 
tenderness, but no spasm, atrophy, or weakness.  Sensory and 
reflex examination of the upper extremities was normal.  
Range of motion was noted to be 0 to 40 degrees for forward 
flexion, with noted pain during active motion, as well as 
pain following repetitive motion, but no additional 
limitation of motion following repetition.  The examiner 
diagnosed cervical spondylosis, and noted that this 
disability had a mild effect on the Veteran's ability to do 
chores, travel, bathe, and dress, and a moderate effect on 
his ability to shop, exercise, and participate in sports and 
recreation.

A private neurologist submitted a report following a March 
2011 examination, which notes the Veteran's neck pain, but 
contains no findings related to the range of motion.  An MRI 
of the cervical spine was ordered by this physician and 
completed in April 2011, which confirmed multi-level 
degenerative disc disease and spondylosis.

In February 2012, the Veteran underwent his most recent 
cervical spine VA examination.  At this time, the Veteran 
reported that he experienced no flare-ups of cervical spine 
pain.  On physical examination, he demonstrated forward 
flexion of 0 to 20 degrees with pain throughout.  Repetitive 
testing was conducted and did not impact the Veteran's 
ability to achieve forward flexion of 20 degrees.  Limited 
movement and painful motion were the two functional 
limitations observed by the examiner.  Sensory examination 
was normal and the Veteran did not report any radicular pain 
at the time of this examination.  The examiner did not note 
a history of incapacitating episodes of intervertebral disc 
disease.  Although the examiner failed to complete this 
portion of the examination, the Board notes that there is no 
indication in the Veteran's voluminous clinical records of 
any doctor prescribed bed rest at any time.  

While the Board recognizes that the Veteran's neck 
disability is manifested by limited motion and pain, and 
that the forward flexion became more limited over time, the 
forward flexion was nonetheless 0 to 20 degrees, at worst, 
which does not meet the criteria for a 30 percent rating 
under the general rating formula for diseases and injuries 
of the spine.  There was also no indication at any time 
during the course of this claim that the Veteran's neck 
disability was manifested by ankylosis, or that he 
experienced incapacitating episodes due to the neck 
disability.  Thus, there is also no basis for an increased 
rating under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  There are also 
no findings indicative of sensory or neurological deficits 
that could be separately rated.  There is simply no basis 
for a rating in excess of 20 percent for the Veteran's neck 
disability at any time during this appeal.

Left and Right Knee Disabilities

A May 2008 rating decision awarded service connection for 
the Veteran's left and right knee disabilities, and a 10 
percent rating was assigned for each, effective March 1, 
2008, the first day following the Veteran's separation from 
active service.  The Veteran did not indicate any 
disagreement with the rating decision.

In July 2009, the Veteran submitted a statement indicating a 
worsening of his knee disabilities.  The February 2010 
rating decision continued the 10 percent ratings assigned 
for each, and the Veteran filed an NOD in March 2010.  The 
RO issued an SOC in February 2011.  While the Veteran filed 
a VA Form 9 in April 2011, the form specifically noted that 
it was limited to the claims related to gout, CAD, and TBI.  
However, the RO certified the knee issues to the Board and 
the Board did include these claims in its February 2012 
remand.  In light of this procedural posture, the Board 
accepts jurisdiction of the appeal with respect to the left 
and right knee disability ratings despite the lack of a 
substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009) (a timely substantive appeal is not a jurisdictional 
requirement for the Board's consideration of a veteran's 
claim).  However, because the Veteran did not disagree with 
the rating decision initially rating the disabilities, but 
rather disagreed with the decision on the increased rating 
claims, the Board has recharacterized these issues as claims 
for increase, rather than claims related to the initial 
ratings assigned.  Thus, the matter at hand is whether a 
rating in excess of 10 percent is warranted for the 
Veteran's service-connected left or right knee disability at 
any time during the period of these increased rating claims.  

The Veteran's left and right knee disabilities are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; a 20 percent 
rating if flexion is limited to 30 degrees; and a 30 percent 
rating if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent 
rating if extension is limited to 10 degrees; a 20 percent 
rating if extension is limited to 15 degrees; a 30 percent 
rating if extension is limited to 20 degrees; a 40 percent 
rating if extension is limited to 30 degrees; and a 50 
percent rating if extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261. 

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is 
slight; a 20 percent evaluation if it is moderate; or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998). 

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The Veteran's clinical records show periodic reports of pain 
in the knees, but very little as to physical examination 
findings.  The Veteran's July 2009 claim statement merely 
reports that he has osteoarthritis and that it has worsened 
since March 2008.  

The report of a VA examination in December 2009 provides the 
first findings with specificity during the period of this 
claim.  The Veteran confirmed ongoing bilateral knee pain.  
There was no deformity, instability, weakness, 
incoordination, locking, subluxation, effusions or 
inflammation; however, there were indications of giving way, 
pain, stiffness and decreased speed of joint motion.  The 
examiner noted that there was no evidence of abnormal weight 
bearing.  The left knee flexion was 0 to 120 degrees and 
there was no objective evidence of pain with motion.  The 
right knee flexion was 0 to 95 degrees, also without pain.  
Right and left knee extension was to 0 degrees.  There was 
no joint ankylosis.  X-rays revealed bilateral 
chondrocalcinosis and mild medial compartment joint space 
narrowing.  The examiner did note that the Veteran's knee 
disability effects his usual daily activities.  They 
reportedly had a mild effect on chores, shopping, 
recreation, traveling, bathing, dressing and driving, and a 
moderate effect on exercise and sports.

In a March 2011 report, the Veteran's private neurologist 
did mention pain in several of the Veteran's joints, but 
made no reference to any issues with the Veteran's knees.  

Most recently, the Veteran underwent a new VA examination of 
both knees in February 2012.  The examiner confirmed the 
longstanding diagnosis of osteoarthritis in both knees, and 
noted the Veteran's report of steadily developing knee pain.  
While pain was reported, there was no indication of flare-
ups related to either knee.  Physical examination revealed 
left knee flexion to 115 degrees with pain beginning at 90 
degrees.  Left knee extension was to 0 degrees with pain.  
With repetition, left knee flexion remained to 115 degrees, 
and extension remained to 0 degrees.  Right knee flexion was 
to 105 degrees with pain beginning at 90 degrees.  Right 
knee extension was to 0 degrees with pain.  With repetition, 
flexion remained to 105 degrees, and extension remained to 0 
degrees.  The examiner noted that painful motion and less 
movement than normal were the only two elements of 
functional loss.  Muscle strength testing and joint 
stability testing were normal for both knees.  There was no 
evidence or history of recurrent patellar 
subluxation/dislocation.  There was also no indication of 
altered gait, but the Veteran did report difficulty with 
walking and standing, and reported that he constantly wears 
a brace.

In sum, the Veteran is not entitled to more than a 
disability rating of 10 percent for either knee on the basis 
of limited motion.  No examination or treatment record from 
this period of appeal evidences that extension was limited 
in either knee, as he was able to extend to 0 degrees, 
albeit with pain, at all times.  No loss of extension was 
demonstrated on repetitive testing.  Moreover, the Veteran's 
right knee flexion was noted, at worst, to be to 105 degrees 
with pain beginning at 90 degrees; and his left knee flexion 
was, at worst, to 115 degrees with pain beginning at 90 
degrees.  Thus, more than a single 10 percent rating is not 
warranted for either knee on the basis of limitation of 
motion.

The Board has also considered the Veteran's complaints of 
pain and finds that it is consistent with the symptoms found 
on examination.  However, he has been compensated for this 
painful motion in the 10 percent rating presently assigned 
for each knee.  Further, he has not alleged and the record 
does not show that he has frequent episodes of locking, pain 
and effusion into the joint so a higher rating is not 
warranted under Diagnostic Code 5258.  The Board further 
notes that symptomatic removal of semilunar cartilage is 
assigned a maximum rating of 10 percent under Diagnostic 
Code 5259 so a higher rating is not warranted under that 
Diagnostic Code.  Moreover, the impairment contemplated by 
Diagnostic Code 5259 is not separate and distinct from that 
contemplated by Diagnostic Codes 5260 so a separate rating 
under Diagnostic Code 5259 is not warranted.

A separate rating for recurrent subluxation and instability 
is not warranted as these manifestations were absent on 
examination of both knees throughout the period of appeal.  
None of the objective testing has disclosed the presence of 
subluxation or instability.  Additionally, the medical 
evidence has not demonstrated any ankylosis (Diagnostic Code 
5256), impairment of the tibia and fibula (Diagnostic Code 
5262), or genu recurvatum (Diagnostic Code 5263).  
Therefore, these diagnostic codes are inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence).

The Board has considered whether there is any other basis 
for granting a higher rating for either the left or the 
right knee for any portion of the period on appeal, but has 
found none.  The Veteran's claims for ratings in excess of 
10 percent for each knee must, therefore, be denied.


Additional Considerations - All Claims

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board has accordingly considered the lay evidence 
offered by the Veteran, in the form of correspondence to VA, 
in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 
However, even affording the Veteran full competence and 
credibility, the evidence simply does not show entitlement 
to a higher rating under any applicable diagnostic code for 
the disability ratings determined above.  

Consideration has been given to assigning a staged rating or 
further staged rating for the disabilities decided herein.  
Staged ratings have been assigned as appropriate, however, 
with regard to the right and left knee claims and the 
cervical spine claim, the evidence does not suggest that the 
severity has fluctuated during the period of this appeal, so 
staged ratings are not appropriate for these claims.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  In determining whether a 
case should be referred for extra-schedular consideration, 
the Board must compare the level of severity and the 
symptomatology of the claimant's disabilities with the 
established criteria provided in the rating schedule for 
each disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected 
disabilities, as discussed above, are contemplated by the 
schedular criteria.  The Board has therefore determined that 
referral of this case for extra-schedular consideration 
under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that the Veteran's coronary 
artery disease warrants a 30 percent rating pror to December 
19, 2009, and a 60 percent rating, but not higher, from 
December 19, 2009, to the present, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

A rating in excess of 20 percent prior to February 23, 2012, 
and in excess of 40 percent thereafter, for the low back 
disability is denied.

A rating in excess of 20 percent for the neck disability is 
denied.

A rating in excess of 10 percent for the left knee 
disability is denied.

A rating in excess of 10 percent for the right knee 
disability is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims for entitlement to 
service connection for gout, entitlement to a rating in 
excess of 40 percent for residuals of a concussion and 
subdural hematoma, also characterized as residuals of TBI, 
and entitlement to an effective date earlier than October 
23, 2008, for a 100 percent combined rating are decided.

Gout

The Veteran contends that service connection is warranted 
for gout.  At the time of his November 2009 claim, he 
reported that this disability began in September 2008.  In a 
narrative statement submitted in November 2009, the Veteran 
stated his contention that the gout, which was diagnosed by 
a VA physician in September 2008, was due to his intake of 
aspirin to treat his CAD, which he contends increased the 
uric acid in his blood and caused his gout.  The Veteran 
specifically stated that his symptoms, to include swollen 
ankles and pain in his toe, began in September 2008.  

The claim for service connection for gout was denied by way 
of the November 2009 rating decision.  The Veteran filed a 
timely notice of disagreement (NOD), after which an SOC was 
issued in February 2011, and the appeal was perfected by way 
of his April 2011 VA Form 9.  The Board remanded this issue 
in February 2012 for an opinion as to causation of any 
current gout.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2013).  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability. 38 C.F.R. § 3.310(a) (2013). 

Service connection for certain chronic diseases may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of that disease during the period of service.  38 
C.F.R. § 3.307(a).  The term "chronic disease" refers to 
those diseases listed under section 1101(3) of the statute 
and section 3.309(a) of VA regulations.  38 U.S.C.A. § 
1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  In this regard, where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and manifests arthritis to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In February 2012, the Veteran underwent VA examination of 
several disabilities.  The examination report does not 
include any suggestion that the Veteran's gout was examined; 
however, the examiner indicated that the Veteran's gout was 
less likely than not incurred in service or caused by an in-
service injury, event or illness.  The rationale provided 
was as follows:  "Approximately a century ago, Sir Archibald 
Garrod described gout as being 'an inborn error of 
metabolism.'  Thus, this is a lifelong problem which does 
not become manifest until later years."  No further 
discussion was provided in this report as to gout.  There 
was no indication of physical examination, no diagnostic 
testing, and no discussion of in-service symptoms.  Because 
the report of this examination is lacking with regard to 
physical examination, completeness, and rationale, it is not 
adequate for adjudication purposes.

In January 2013, the Veteran was afforded a VA examination 
of his feet.  At that examination, the Veteran reported that 
his feet were burned in service.  He also reported a history 
of issues with callouses, blisters, hammer toe deformity, 
and diabetic neuropathy.  The report indicates that the 
Veteran could not recall the date of diagnosis of his gout, 
but later notes that the Veteran reported that he was 
diagnosed with gout by a private physician in the late 
1990's and that he was informed by his doctor "that ASA 
caused his gout."  It is unclear to the Board whether this 
was typographical error on the part of the examiner, or 
whether the Veteran indeed provided contradictory reports at 
the time of examination.  The examiner also did not note the 
Veteran's statements at the time of his claim and NOD that 
the condition initially manifested in September 2008, 
several months following his separation from service.  The 
examiner did note that the Veteran was directed to the lab 
for bloodwork to determine uric acid levels, but that he did 
not report.  Nonetheless, an X-ray examination was order and 
it showed minimal degenerative changes most pronounced in 
the first MTP; enthesophytes at the insertion of the 
Achilles tendon; and vascular calcifications.  As to 
etiology, the examiner noted that the Veteran's gout was 
less likely than not incurred in service.  The examiner 
noted the diagnosis as gouty arthritis, and indicated:

...it is true that small doses of aspirin can 
increase the level of uric acid in the 
blood...However, this change is typically only noted 
when aspirin is taken in the usual over-the 
counter doses (two 325 mg tablets every four 
hours).  An extremely low dose of aspirin (75-81 
mg per day)...should not significantly alter the 
level of uric acid in the blood.  Furthermore, 
even the higher doses mentioned should only cause 
an attack of gout in a person who already has the 
condition or is at risk for an attack, not in an 
individual with normal metabolism.

No further opinion or explanation was provided in this 
report.  The VA examiner essentially provided a negative 
nexus opinion related to the direct causation question 
without any rationale; provided no opinion related to 
secondary service connection, to include aggravation, yet 
provided a discussion of the effects of aspirin intake on 
uric acid; and provided a diagnosis of arthritis confirmed 
by X-ray, without a discussion as to any potential in-
service notations that may have been the initial 
manifestations of the now confirmed arthritis, to include 
any opinion as to whether the arthritis was effectively 
noted in service and has continued ever since.  For these 
reasons, the Board finds the January 2013 VA examination 
report to be inadequate.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312   (2007).  For these reasons, the Board 
finds that the remand directives were not substantially 
complied with making additional remand necessary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

With regard to treatment records for gout, the Veteran has 
pointed to the laboratory report dated in September 2009, 
which was submitted with the Veteran's November 2009 claim 
for service connection.  This report indeed indicates high 
levels of uric acid (9.8, with a notation of normal at 4.0-
8.0).  The report also shows that the referring physician 
was a Dr. M.W.L., which is the same physician as the one 
referred to by the Veteran and referred to in the VA 
treatment records, as providing regular private care to the 
Veteran.  A review of the claims files, however, does not 
show that the Veteran's records dating back to the time of 
his service from Dr. M.W.L. are associated with the record.  
Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
Veteran in obtaining such relevant private records.  
Although the RO provided the Veteran with several 
opportunities to provide authorization for VA to obtain 
privately held treatment records, in that the claim is being 
remanded, the originating agency should afford the Veteran 
another opportunity to do so.

As to VA treatment records, the Veteran, at the time of his 
service connection claim in November 2009, reported that he 
initially received treatment for gout on September 10, 2008, 
at the VA Tennessee Valley Healthcare System (HCS) in 
Nashville, Tennessee.  The Board has reviewed the claims 
files in an effort to review these initial treatment 
records, however, there are no VA treatment records in the 
claims files, both paper and electronic, for the period 
prior to February 2009.  An October 2009 primary care note 
does indicate that the Veteran was "recently diagnosed with 
gout" by Dr. M.W.L.  While the records indicate that the 
initial diagnosis of gout may be found in private records, 
VA nonetheless has a duty to obtain and associate with the 
record all potentially relevant VA clinical records.  
38 C.F.R. § 3.159(c)(2) (2013).  Such development should 
also be undertaken on remand.

Residuals of a Concussion and Subdural Hematoma (TBI)

Service connection for TBI was granted by way of a July 2008 
rating decision, and a 10 percent rating was assigned, 
effective March 1, 2008, the day following the Veteran's 
separation from active service.  The Veteran did not submit 
any statement indicating a disagreement with this rating 
decision.

In April 2009, the Veteran submitted a statement summarizing 
his symptoms of TBI.  This was appropriately construed as a 
claim for an increased rating for TBI.  A rating decision 
was issued in July 2009 denying the increased rating claim, 
after which the Veteran filed a timely notice of 
disagreement.  In October 2009, the RO issued another rating 
decision increasing the TBI rating to 40 percent effective 
April 1, 2009, the date of the increased rating claim.  The 
RO issued an SOC as to the rating issue in the same month 
and the Veteran perfected the appeal.  In March 2011, the RO 
issued another rating decision, which found clear and 
unmistakable evidence (CUE) in the effective date assigned 
for the rating increase and assigned the 40 percent rating 
effective October 23, 2008, the date of the change in the 
regulations as to how TBI are evaluated.  38 C.F.R. 
§ 3.114(a) (2013).  Because the Veteran did not disagree 
with the rating decision initially granting service 
connection, but rather disagreed with the decision on the 
increased rating claim, the Board has recharacterized this 
issue as a claim for increase, rather than a claim related 
to the initial rating assigned.  Thus, the matter at hand is 
whether a rating in excess of 40 percent is warranted for 
TBI any time since October 23, 2008.

It was pointed out in the February 2012 Board remand of this 
issue that the Veteran most recently underwent VA 
examination related to TBI in October 2009, and that he has 
since reported a worsening of his symptoms, to include the 
August 2009 statement referenced above, as well as an August 
2011 statement again listing his symptoms.  The Board 
determined that due to the remoteness of the examination on 
record, and in light of the Veteran's assertions that his 
symptoms had worsened, a remand was necessary for 
examination.  This reasoning was clearly explained in the 
body of the remand, but was inadvertently left out of the 
numbered remand paragraphs.  Following the remand, no such 
examination was afforded the Veteran.  There is no 
indication that an examination was scheduled.  Because an 
examination remains necessary in order to decide this claim, 
the issue of entitlement to an increased rating for TBI must 
be remanded once again.

Earlier Effective Date

Where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless 
and a waste of appellate resources, the two claims are 
inextricably intertwined.  Henderson v. West, 12 Vet. App. 
11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, 
the Veteran's remaining increased rating claim may have a 
significant impact on whether the Veteran is entitled to an 
earlier effective date for a combined 100 percent schedular  
rating.  Thus, this earlier effective date issue must also 
be remanded.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent treatment records, 
to include private records from Dr. M.W.L. 
since the Veteran's separation from 
service, as well as records of treatment 
in the VA Tennessee Valley Healthcare 
System (HCS) in Nashville, Tennessee, for 
his gout at any time during service or 
since.  VA treatment records dating prior 
to February 2009 must be associated with 
the record.

2.  If any requested records related to remand 
instruction 1
are not available, such should be reflected in the 
record and
the Veteran notified in accordance with 38 C.F.R. 
§ 3.159(e).

3.  Once the record is complete to the 
extent possible, the Veterans claims files 
and any pertinent evidence in Virtual VA 
that is not contained in the claims files 
must be provided to the January 2013 
examiner for an addendum opinion related 
to the Veteran's claim for service 
connection for gout.  

Based on the review of the record, to 
include medical treatment and all lay 
statements related to gout, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(i.e., at least 50 percent probable) that 
the Veteran's gout is etiologically 
related to his active service or was 
caused or permanently worsened by 
treatment for his service-connected CAD.  
The examiner is asked to specifically 
discuss what impact, if any, the Veteran's 
aspirin regimen has on his claimed gout.  
In so doing, the examiner should not 
merely state the history of gout in 
generalized terms, but must discuss this 
Veteran's gout, its history, and the 
likelihood that it initially manifested in 
service, or due to his service connected 
CAD and aspirin regimen.  

The examiner must also discuss any in-
service notations, and notations within 
one year of the Veteran's separation from 
service, which may be indicative of gouty 
arthritis and discuss whether the current 
changes in the feet as shown on X-ray 
examination in January 2013 may have 
initially been noted in service, and 
whether arthritis manifested within one 
year following separation.  The rationale 
for each opinion expressed must be 
provided.

If the January 2013 examiner is 
unavailable, the claims files and any 
pertinent evidence in Virtual VA that is 
not contained in the claims files should 
be provided to and reviewed by another 
physician with sufficient expertise who 
should be requested to provide the 
required opinions with supporting 
rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinions.

4.  Once the record is complete to the 
extent possible, arrange for the Veteran 
to be scheduled for an appropriate VA 
examination to determine the current 
severity of his service-connected 
residuals of concussion and subdural 
hematoma.  The claims folders and any 
pertinent evidence in Virtual VA that is 
not contained in the claims folders should 
be made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

The RO or the AMC examiner is specifically 
requested to consider all symptoms 
reported by the Veteran in August 2009 and 
August 2011, as well as any other observed 
residuals of concussion and subdural 
hematoma.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

6.  Then, the RO or the AMC should 
readjudicate the remaining issues on 
appeal, including his earlier effective 
date claim if warranted.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the RO or the AMC 
should furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


38 C.F.R. § 
This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


